Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions Financial Highlights and Financial Statements in the Proxy Statement/Prospectus and Information Incorporated by Reference in the Statement of Additional Information and to the incorporation by reference in the Statement of Additional Information of our report dated February 17, 2010, with respect to the financial statements and financial highlights of Diversified International Account, Government & High Quality Bond Account, International SmallCap Account, MidCap Blend Account, MidCap Growth Account I, MidCap Value Account II, Mortgage Securities Account, Short-Term Bond Account, and Short-Term Income Account of the Principal Variable Contracts Funds, Inc. in this Registration Statement under the Securities Act of 1933 (Form N-14), filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Chicago, Illinois April 12, 2010
